Citation Nr: 0722703	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-04 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Propriety of a reduction from a 20 percent rating to a 10 
percent rating for arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In August 2004, the veteran filed a claim for an increased 
rating for his service-connected arthritis of the right 
ankle.  In a March 2005 rating decision that followed, the RO 
did not issue a decision as to that claim, but rather 
proposed a reduction in the disability rating.  Thereafter, 
in the June 2005 decision, the RO reduced the evaluation for 
arthritis of the right ankle from 20 percent to 10 percent.  
In the notice of disagreement filed by the veteran's 
representative in June 2005, the disagreement was with the 
propriety of the reduction of the disability rating.  Hence, 
the issue is as described on the title page.

Because the Board finds that the reduction was improper, and 
because a RO decision was never issued with respect to the 
veteran's claim for a rating greater than 20 percent, that 
claim is still pending.  Therefore, the issue of entitlement 
to an increased rating for arthritis of the right ankle is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Following a February 2005 VA examination, the RO proposed 
to reduce the rating for service-connected arthritis of the 
right ankle, from a 20 percent rating to a 10 percent rating.

2.  By a rating decision dated in June 2005, the RO 
implemented the reduction, effective September 1, 2005.

3.  At the time of the reduction, the veteran's service-
connected right ankle disability had been rated at 20 percent 
since February 17, 1997, a period of more than five years.

4.  The provisions of 38 C.F.R. § 3.344 (2004) were not 
considered by the RO.


CONCLUSION OF LAW

The reduction of the 20 percent rating to a 10 percent rating 
for arthritis of the right ankle was improper.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a March 2005 rating action, the RO proposed a reduction of 
the rating for the veteran's service-connected right ankle 
disability from a 20 percent rating to a 10 percent rating 
based on findings made in a February 2005 VA examination 
report.  

The veteran was originally awarded service connection for his 
right ankle disability in a November 1991 rating decision.  A 
10 percent rating was assigned and an effective date of June 
7, 1991 was established.  Thereafter, in a July 1997 rating 
decision, the RO increased the rating to 20 percent, 
effective February 17, 1997.  Thus, the 20 percent rating was 
in effect for over eight years when the proposed reduction 
was initiated.  Because the right ankle disability was rated 
at the same level for a long period of time (five years or 
more), the provisions pertaining to reductions of stabilized 
evaluations were applicable.  See 38 C.F.R. § 3.344(c) 
(2004); Brown v. Brown, 5 Vet. App. 413, 418 (1993).

There is nothing in the record that indicates that the RO 
considered 38 C.F.R. § 3.344 when it reduced the veteran's 20 
percent rating in June 2005.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the failure to consider and apply the provisions of 
38 C.F.R. § 3.344, if applicable, renders a rating decision 
void ab initio.  Such an omission is error and would not be 
in accordance with the law.  See Sorakubo v. Principi, 16 
Vet. App. 120, 124 (2002); Greyzck v. West, 12 Vet. App. 288, 
292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996).

With respect to the stabilization of disability evaluations 
and examination reports indicating improvement, 
section 3.344(a) provides that it is essential that the 
entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether a recent examination 
is full and complete.  Examinations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis of reduction.  Ratings on account 
of diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement may be 
clearly reflected, consideration must be given to whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).  Additionally, if doubt remains, after 
according due consideration to all the evidence developed 
under section 3.344(a), the rating will be continued pending 
reexamination.  38 C.F.R. § 3.344(b).

In the June 2005 rating decision, the RO based the reduction 
on a February 2005 VA orthopedic examination.  Primarily, the 
RO pointed to improved dorsiflexion and plantar flexion as 
shown by range of motion testing during the examination.  The 
RO found that the veteran experienced "moderate" limitation 
of motion of the right ankle compared to previous evidence of 
"marked" limitation of motion.  Consequently, it assigned 
the reduced 10 percent rating under Diagnostic Code 5271.  
38 C.F.R. § 4.71a (2004).

The inadequacy of the June 2005 decision results from a lack 
of further analysis of the provisions set forth in 38 C.F.R. 
§ 3.344.  The decision did not contain a discussion of the 
entire record of examinations and the medical-industrial 
history of the veteran.  There was no consideration of 
whether the February 2005 VA examination was as full and 
complete as the March 1997 VA examination, which was the 
basis for the 20 percent rating.  Consideration that the 
evidence may have shown only temporary improvement was also 
not found in the decision.  Likewise, it was necessary to 
take into account the level of certainty as to whether any 
improvement would be maintained under the ordinary conditions 
of life.  Moreover, continuation of the 20 percent rating 
pending reexamination may have been appropriate if there was 
any remaining doubt.  Finally, the lack of a reference to 
38 C.F.R. § 3.344, or a recitation of the language therein, 
in either the March 2005 reduction proposal, the June 2005 
rating decision, a November 2005 statement of the case, or a 
May 2006 supplemental statement of the case, indicates that 
the due process provisions of section 3.344 were not 
considered or applied.

As the RO failed to apply the provisions of 38 C.F.R. § 3.344 
in its reduction of the veteran's disability evaluation for 
arthritis of the right ankle, the Board finds that the June 
2005 rating decision is void ab initio as not in accordance 
with the law, and thus the Board has no option but to restore 
the 20 percent schedular rating.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.344; Sorakubo, 16 Vet. App. 
at 124.

ORDER

The reduction of the disability rating for arthritis of the 
right ankle was improper; the restoration of the 20 percent 
rating sought by the veteran is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


